DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The amendment to the specification (received 10/14/2021) is acceptable and is entered by examiner. 
Response to Arguments
In regards to claim amendments (filed 10/15/2021), applicant’s arguments (filed 10/15/2021, page 7) have been fully considered and are persuasive.  Accordingly, the 102 rejection of Claims 1-3, 6-9, 11, and 17-19, the 103 rejection of claim 5, and the objection to claim 19 have been withdrawn by examiner.
Reasons for Allowance/Examiner’s Comments
Claims 1-3 and 5-20 are allowed.  
The following is a statement of reasons for the indication of allowable subject matter: with respect to the allowable subject matter, none of the prior art either alone or in combination disclose or teach of the claimed combination of limitations to warrant a rejection under 35 USC 102 or 103.
Specifically regarding the allowability of amended independent claim 1:  The prior art of record does not disclose or suggest a focusing device comprising “wherein the spring element has at least one of a perforation and a material weakening at the bending edge”, along with other claim limitations, is not disclosed or suggested by the 
Specifically regarding the allowability of amended independent claim 10:  The prior art of record does not disclose or suggest a focusing device comprising “wherein the first guide section has a central leadthrough and the second guide section is arranged in the central leadthrough or extends into it”, along with other claim limitations, is not disclosed or suggested by the prior art of record. 
Specifically regarding the allowability of amended independent claim 19:  The prior art of record does not disclose or suggest an optical sensor comprising “wherein the spring element has at least one of a perforation and a material weakening at the bending edge”, along with other claim limitations, is not disclosed or suggested by the prior art of record. Claim 20 is allowable due to pendency on amended independent claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hwang et al. (US 9,420,183), Hwang et al. (US 2014/0160311), Shimizu (US 8,711,236), and Shimizu (US 2013/0088609) are cited to show similar focusing devices and optical sensors.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM R ALEXANDER/           Primary Examiner, Art Unit 2872